DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered. Claims 1-16, 18, 21, 23-26, 31, and 32 are cancelled. Amended claims 17, 19, 20, 22, 27-30, 33, and 34 are previously allowed in the Notice of Allowance (NOA) mailed on 05/27/2021, and remain allowed after considering the new information disclosure statement filed on 08/27/2021. Thus, claims 17, 19, 20, 22, 27-30, 33, and 34, after examiner’s amendment in NOA of 05/27/2021, are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/890,131 filed on 02/06/2018, now PAT 10576156.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/27/2021 has been considered.

Allowable Subject Matter
The amended claim 17 is allowed. Claims 19, 20, 22, 27-30, 33, and 34, depending from claim 17, are also allowed. 
The examiner’s statement of reasons for allowance is of record as documented in Notice of Allowance mailed on 05/27/2021. 

Conclusion
Claims 17, 19, 20, 22, 27-30, 33, and 34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623